Citation Nr: 1027692	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dermatological 
disabilities to include skin cancer.

2.  Entitlement to service connection for residuals, left hip 
fracture with arthritis.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a low back disability 
with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1951 to 
June 1954,  and from April 1956 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before a decision review officer (DRO) at a 
hearing in September 2008 and before the undersigned at a hearing 
in May 2009.  Transcripts of the hearings are of record

The case was remanded by the Board in June 2009 to obtain 
additional records and to afford the Veteran a VA examination.  
Review of the record indicates that the Board's directives have 
been substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of a statement from the Veteran.  Normally, absent a waiver 
from the Veteran, a remand is necessary when evidence is received 
by the Board that has not been considered by the RO.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, however, the statement expresses the Veteran's 
dissatisfaction with a VA examination and is not pertinent to the 
issues.  Consequently, a remand is not necessary.




FINDINGS OF FACT

1.  The Veteran does not have skin disabilities, to include skin 
cancer,  that are causally or etiologically related to his 
military service.

2.  The Veteran does not have residuals of a left hip fracture 
with arthritis that are causally or etiologically related to his 
military service.

3.  The Veteran does not have a left leg disability that is 
causally or etiologically related to his military service.

4.  The Veteran does not have a low back disability with 
arthritis that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have skin disorders, to include skin 
cancer, that are the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.311 (2009).  

2.  The Veteran does not have a left hip disorder with arthritis 
that is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).  

3.  The Veteran does not have a left leg disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

4.  The Veteran does not have a low back disorder with arthritis  
that is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2005 and 
August 2005, before the AOJ's initial adjudication of the claims, 
and again in August 2009.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Although the initial notifications did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Veteran was apprised of those criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal and 
the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained some of the 
Veteran's service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his claims.  
It appears that some of the Veteran's STRs are missing.  In cases 
where records are lost or presumed lost, a heightened duty is 
imposed on the Board to consider the applicability of the benefit 
of the doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision when the veteran's medical 
records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 
(1996).  VA has no duty to inform or assist that was unmet.  

A VA opinion with respect to the issues on appeal was obtained in 
October 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the October 2009 VA opinion obtained in this 
case was sufficient, as it was predicated on a full reading of 
the VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, the statements 
of the appellant, and provides explanations for the opinions 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).



II.  The Merits of the Claims

Law

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2009).

Skin Disabilities

The Veteran contends that skin cancer is the result of exposure 
to radiation in service.  He has stated that he was stationed as 
the Noncommissioned Officer In Charge (NCOIC) with detachment 
number four, the 9577th Technical Service Unit (TSU) at White 
Sands Proving Ground, Las Cruces, New Mexico, on the mountain 
called Oscura Peak, where the radar station was also located.  He 
contends that while stationed there in 1953-1954, the base 
surgeon visited the location, which had reportedly been where the 
first atomic bomb had been tested; and pointed out that the 
personnel there were being exposed to radiation and would 
probably all get skin cancer at some point in the future.  He 
indicated that at their location, one could look down the hill to 
the bottom and see the first crater where the bomb had been 
exploded.  The Veteran indicated that they wore no protective 
clothing or anything other than regular uniforms.  He also 
indicated that he had been in the NCOIC of detachment number 
three, 9577th TSU.  He is also shown to have been stationed in a 
number of remote locations and may have been exposed to 
environmental factors.  The Veteran also provided a VA Form 10-
0446 in October 2008, wherein he provided a detailed listing of 
his occupational and environmental exposure history.  He 
indicated that while the NCOIC as a radar operator in 1954 he was 
exposed to radiation.  He denied any exposure post-service at 
work or at home.  In detailing his in-service radiation exposure, 
he specifically reported that he had been subjected to dust and 
fumes where particles were in fact visible, over a period of 100 
hours per week for four months (25% of the year) while he was at 
the first atomic bomb site close to Oscura Peak Camp.  

The Board observes that service connection for a disease based on 
radiation exposure may be established in one of three different 
ways, which have been outlined by the United States Court of 
Appeals for Veterans Claims (Court).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

First, where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for veterans who participated in defined 
radiation risk activities and have certain diseases.  Skin cancer 
is not one of the listed diseases.  Second, service connection 
may be established under 38 C.F.R. § 3.303(d) with the assistance 
of the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

As noted above, in radiation claims, the second approach is found 
in 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 
3.311, the evidence must show the following: (1) that the veteran 
was exposed to ionizing radiation in service; (2) that he 
subsequently developed a radiogenic disease; and (3) that such 
disease first became manifest within a period specified by the 
regulation.  38 C.F.R. § 3.311(b). If any of the foregoing three 
requirements has not been met, service connection for a disease 
claimed as secondary to exposure to ionizing radiation cannot be 
granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 
3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the 
term "radiogenic disease" means a disease that may be induced by 
ionizing radiation. 38 C.F.R. § 3.311(b)(2).  Cancers are such 
diseases.  Id.

38 C.F.R. § 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and 
where it is contended that the disease is a result of ionizing 
radiation in service.  Dose data will be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing.  38 C.F.R. § 3.311(a)(2).

The Veteran's limited service treatment records show no treatment 
for, or diagnosis of, any skin disability.  His discharge 
examination from his first period of service in April 1958 showed 
normal skin.  The discharge examination from his second period of 
service in April 1965 also showed normal skin.  His STRs and 
personnel records do not indicate any exposure to ionizing 
radiation.  The Board notes that a laboratory documented prepared 
at the 6160th USAF Hospital shows the results of a serum study 
from the hematology department completed in January 1957.  It 
indicates that the Veteran's Protein Bound Iodine (PBI) was 3.0 
micrograms/100 ml. (with normal shown from that lab at 3.5-8.0).  
However, there is no associated document to reflect by whom or 
why the test was ordered; e.g. if the Veteran had any presenting 
signs, or had demonstrated symptoms including anything indicative 
of hypothyroidism or exposure to toxic material.  A second 
laboratory slip dated in June 1956 shows that the Veteran was 
seen at the Emergency Room and had a white count of 13,850 
(which, although normal standards are not shown on the document, 
may have been high and reflective of infection or trauma).  See, 
e.g., Combee v. Principi, 4 Vet. App. 78, 81 (1993) (normal range 
of a white blood cell count (WBC) differential at 1-6 monocytes; 
so 13,580 would thus translated in this case to 13 to the tenth).  
The laboratory sheet does not identify the reason for the visit.  
The Veteran has not contended that any laboratory tests in 
service were because of exposure to radiation.

Post-service medical records show that the Veteran was diagnosed 
with basal cell carcinoma in 2000.  Additionally, other treatment 
records since 2000 show diagnoses of, and continuing treatment 
for, actinic "changes;" seborrheic keratosis; benign follicular 
hamartoma versus benign eccrine dermal duct/eccrine poroma; 
acanthosis with spongiosis and dermal mixed cell infiltrate with 
Eosinophils, Buous Penphigoid versus lupus erythematosis; and 
psoriasis.  None of the Veteran's treatment records contain any 
medical opinion showing that any diagnosed skin disability is 
related to his military service.

The Veteran was afforded a VA general medical examination in 
October 2005.  His claims file was not reviewed.  He reported 
symptoms related to psoriasis and actinic keratosis.  Examination 
revealed diffuse actinic keratosis to both upper extremities with 
some sebohrreic dermatitis seen in face.  No etiology was 
provided.

The Veteran was afforded an additional VA examination in October 
2009.  His claims file was reviewed.  His pertinent service 
treatment and post-service treatment history was noted.  He 
reported that he was not evaluated or treated for any skin 
problems while in service.  He noted that he was diagnosed with 
basal cell carcinoma and psoriasis in 2000.  He also reported 
being treated in the last 12 months for actinic keratosis.  
Following an exhaustive examination, the Veteran was diagnosed 
with history of basal cell carcinoma post-excision times two; 
actinic keratosis; and no current psoriatic lesions.  

The examiner noted that the Veteran was not diagnosed with any 
skin disorder while in service.  Basal call carcinoma, per 
history, was not diagnosed until 2000, more than 40 years post-
military.  She opined that it was less likely than not secondary 
to military service.  The examiner rationalized that in the 
literatures reviewed, basal cell carcinoma seemed to result from 
a combination of genetic and environmental factors.  Most of the 
environmental damage to skin cells comes from UV radiation from 
sunlight and some studies show that the greatest harm occurs 
during childhood and adolescence.  Actinic keratosis occurred 
with continued sun exposure.  She noted that his opinion was 
based on a careful review of the claims file, medical records, 
and current findings.

Here, the evidence shows that post-service, the Veteran was 
diagnosed with basal cell carcinoma in 2000.  Since 2000, his 
treatment records show actinic "changes;" seborrheic keratosis; 
benign follicular hamartoma versus benign eccrine dermal 
duct/eccrine poroma; acanthosis with spongiosis and dermal mixed 
cell infiltrate with Eosinophils, Buous Penphigoid versus lupus 
erythematosis; and psoriasis.  However, the evidence does not 
show that the Veteran incurred any in-service disease or injury 
to his skin.  In this regard, the Board acknowledges the 
Veteran's contention that his skin disorders are related to 
exposure to radiation in service.  As noted above, cancers are a 
radiogenic disease.  However, the evidence does not show that the 
Veteran was exposed to radiation in service.  

The Board acknowledges the Veteran's credible contentions 
regarding exposure to radiation as detailed in his VA Form 10-
0446 received in October 2008 and described above.  The Board 
also acknowledges that the Veteran received the Combat Infantry 
Badge (CIB) during his first period of service, during which he 
contends exposure to radiation.  The Board notes that although 
the Veteran served in combat, he does not contend that exposure 
to radiation is the result of combat; therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or aggravation 
of a disease or injury in the case of a veteran who engaged in 
combat with the enemy is not for application.  

The Veteran is not competent to report exposure to radiation.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that 
radiation is not something that is heard, felt, seen, smelled, or 
tasted.  The Board acknowledges the Veteran's contention that he 
was subjected to dust and fumes where particles were in fact 
visible.  However, the evidence does not show that the Veteran 
has the specialized knowledge necessary to report the composition 
of the particles to which he was exposed.  The Board also 
acknowledges the Veteran's contention that he was told in 1953 
or1954 by the base surgeon that he was being exposed to radiation 
and would probably get skin cancer at some point in the future.  
However, even if the Veteran was told that information by the 
base surgeon, the Board reiterates that radiation cannot be 
heard, felt, seen, smelled, or tasted.  Notwithstanding the 
Veteran's credible contentions, the evidence does not demonstrate 
exposure to radiation in service.  

The Board is cognizant of its heightened duty to consider the 
applicability of the benefit of the doubt doctrine.  
Nevertheless, the evidence does not show that the Veteran was 
exposed to radiation.  Moreover, regarding service connection on 
a direct basis, there is no evidence that the Veteran incurred 
any in-service skin injury or disease, nor has he contended such.  
Additionally, no medical professional has indicated that the 
Veteran's skin disorders, including basal cell carcinoma, are 
related to his military service.  The only medical opinion of 
record, that of the October 2009 VA examiner, shows that the 
Veteran's basal cell carcinoma is not related to his military 
service.  The examiner also noted that actinic keratosis occurred 
with continued sun exposure; he did not indicate that they were 
related to the Veteran's military service.  The examiner provided 
a well-reasoned and thorough rationale.  The examiner's opinion 
is further supported by the absence of any documented skin 
disorders until 2000, more than 30 years after the Veteran's 
discharge from his second period of active duty.  There are no 
medical opinions to the contrary.

The Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming the Board where it found 
that veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Thus, the lack of any objective evidence of skin complaints, 
symptoms, or findings for more than 30 years between the periods 
of active service and the Veteran's claim for service connection 
is itself evidence which tends to show that his skin disabilities 
did not have its onset in service or for many years thereafter.

The Board acknowledges the Veteran's belief that he has skin 
disorders, including skin cancer, related to his military 
service.  However, there is no evidence of record showing that 
the Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as to 
diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

Left Hip and Left Leg

The Veteran contends that he fell off a wall in a confidence 
course and broke the hip while he was in basic training in 1951 
at Ft. (then Camp) Stewart.  He contends that he was hospitalized 
for three days, in traction and casted, using crutches and a cane 
after which he was placed on light duty.

Post-service VA treatment records beginning in 2005 show 
complaints related to the left hip and leg.  X-rays of the left 
hip in March 2005 showed mild arthritic changes within the left 
hip joint with generalized osteopenia.  At a VA general medical 
examination in October 2005, the Veteran reported that he had 
fractured his left hip in 1951, was on traction for 3 days and 
then crutches for 6 weeks.  The Veteran was diagnosed with 
residuals of left hip fracture with secondary mild 
osteoarthritis.  In August 2008 the Veteran was diagnosed with 
degenerative joint disease in the hip.  The record also shows a 
diagnosis of lumbar radiculopathy.

The Veteran was afforded a VA examination in October 2009.  His 
claims file was reviewed.  His pertinent service treatment and 
post-service treatment history was noted.  The Veteran reported 
that he sustained a left hip fracture in July/August 1951 during 
basic training when he fell off the confidence course.  He 
reported that he was on traction for three days and then placed 
on light duty.  He reported that the fracture healed and that he 
did not have any problems until 1997-1998.  He denied any re-
injury.  He reported that he started having problems in 
approximately 1997-1998.  Following an exhaustive examination, 
the Veteran was diagnosed with radicular symptoms in the left 
hip/leg associated with degenerative arthritis of the lumbar 
spine.  

Following a careful review of the claims file, the medical 
record, and current findings, the examiner opined that the 
Veteran's degenerative arthritis of the lumbar spine with 
radicular symptoms in the left hip/leg were less likely secondary 
to history of fracture in the left hip, which occurred more than 
50 years ago.  The examiner rationalized that there was no 
evidence of post-traumatic changes in the left hip based on x-
rays obtained in 2005 and 2009.  If there was a significant 
injury in the left hip in 1951, that would have shown more 
significant findings on the x-ray more than 50 years after the 
initial injury.  

Here, although the Veteran's STRs for this period are not 
available, the Veteran has repeatedly and credibly testified 
regarding a hip injury during basic training.  Credibility is an 
adjudicative, not a medical determination.  The Board has "the 
authority to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, the Board finds the Veteran's 
assertions regarding a hip injury to be credible.  The Board also 
finds that the Veteran is competent to testify regarding a hip 
injury.  Without evidence to the contrary, the Board finds that 
the Veteran did sustain an injury to his left hip in service.  
Additionally, post-service records beginning in 2005 show that 
the Veteran has been diagnosed with arthritis and radicular 
symptoms in the left hip/leg associated with degenerative 
arthritis of the lumbar spine.  

However, the evidence does not show that the Veteran's post-
service left hip/leg disorders are related to the in-service 
fracture.  The only medical opinion of record, that of the 
October 2009 examiner, indicates that the Veteran's left hip/leg 
complaints are not related to service.  The examiner indicated 
that the Veteran had radicular symptoms secondary to degenerative 
arthritis of the lumbar spine.  The examiner opined that it was 
less likely secondary to history of fracture in the left hip, 
which occurred more than 50 years ago.  The examiner provided a 
well-reasoned and thorough rationale for his opinion.  No medical 
professional has provided any opinion indicating that the 
Veteran's post-service left hip and left leg disorders are 
related to his military service.

The VA examiner's uncontradicted opinion is further supported by 
the absence of any left hip/leg complaints until 2005, more than 
30 years after discharge from his second period of service.  The 
Court has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense at 356; see 
also Maxson at 1333.  Thus, the lack of any objective evidence of 
left hip/leg complaints, symptoms, or findings for more than 30 
years between the periods of active service and his claim for 
service connection is itself evidence which tends to show that 
his left leg and left hip disorders did not have their onset in 
service or for many years thereafter.  Additionally, since no 
diagnosis of arthritis is shown until 2005, service connection on 
a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has left hip 
and left leg disorders related to his military service.  However, 
there is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis and etiology 
of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) 
(1).  Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

Low Back Disorder

Post-service medical records dated from 2005 show complaints of 
back pain.  X-rays in March 2005 showed degenerative changes in 
the lumbosacral spine.  On VA examination in October 2005, the 
Veteran was diagnosed with chronic low back strain secondary to 
mild osteoarthritis of the lumbar spine.  Some clinical records 
have shown some evidence that his current low back problems may 
also be in part associable with his left hip.

The Veteran was afforded a VA examination in October 2009.  His 
claims file was reviewed.  His pertinent service treatment and 
post-service treatment history was noted.  The Veteran denied any 
injury to the lower back in service or post-service.  He reported 
that he started having problems in approximately 1997-1998.  
Following an exhaustive examination, the Veteran was diagnosed 
with degenerative arthritis of the lumbar spine.

The examiner opined that following a careful review of the claims 
file, the medical record, and current findings, the Veteran's 
degenerative arthritis of the lumbar spine with radicular 
symptoms in the left hip/leg were less likely secondary to 
history of fracture in the left hip, which occurred more than 50 
years ago.  The current findings of degenerative arthritis of the 
lumbar spine were less likely than not secondary to service.  The 
examiner rationalized that there was no documentation of injury 
in the lower back while in service.  The examiner opined that the 
more likely etiology was obesity and advanced age.  

Here, although post-service medical records show that the Veteran 
has been diagnosed with degenerative arthritis of the lumbar 
spine since 2005, there is no evidence of any in-service injury 
or disease to his spine.  The Board acknowledges that the Veteran 
did fall while navigating a confidence course during basic 
training.  However, he reported fracturing his hip.  At the 
October 2009 examination, the Veteran specifically denied any 
injury to his lumbar spine in service.  Additionally, no medical 
professional has opined that the Veteran's current low back 
disability is related to the in-service fall during basic 
training.  The only medical opinion of record, that of the 
October 2009 examiner, reveals that the current findings of 
degenerative arthritis of the lumbar spine were not related to 
service.  The examiner provided a well-reasoned rationale based 
upon a review of the claims file, medical records, and current 
findings.  There are no medical opinions to the contrary.

The VA examiner's uncontradicted opinion is further supported by 
the absence of any lower back complaints until 2005, more than 30 
years after discharge from his second period of service.  The 
Court has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense at 356; see 
also Maxson at 1333.  Thus, the lack of any objective evidence of 
lower back complaints, symptoms, or findings for more than 30 
years between the periods of active service and his claim for 
service connection is itself evidence which tends to show that 
his lower back disorder did not have its onset in service or for 
many years thereafter.  Additionally, since no diagnosis of 
arthritis is shown until 2005, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a low 
back disorder with arthritis that is related to his military 
service.  However, there is no evidence of record showing that 
the Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as to 
diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 
492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims of entitlement to service connection are denied.  
See 38 U.S.C.A §5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).	





ORDER

Entitlement to service connection for dermatological disorders to 
include skin cancer is denied.

Entitlement to service connection for residuals, left hip 
fracture with arthritis is denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for a low back disorder with 
arthritis is denied.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


